DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	The status of the claims as filed in the reply dated 8/12/2022 are as follows:
	Claims 1-15, 19, 32, and 35-37 are canceled,
	Claim 16 is amended,
	Claims 38-40 are new,
	Claims 16-18, 20-31, 33, 34, and 38-40.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16-18, 20-31, 33, 34, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “each of the at least two of said ridges of the first set having a first section extending from the first side of the first surface to the first interruption” in lines 21-23, which is indefinite as the claim previously established that each of the ridges have a first interruption (see lines 18-19). Thus it is unclear whether the claim is referring to a single interruption or separate interruptions. For examining purposes the limitation will be interpreted as -- each of the at least two of said ridges of the first set having a first section extending from the first side of the first surface to their respective first interruption--. 
Claim 16 recites “each of the at least two of said ridges of the second set having a first section extending from the first side of the first surface to the second interruption” in lines 27-28, which is indefinite as the claim previously established that each of the ridges have a second interruption (see lines 24-25). Thus it is unclear whether the claim is referring to a single interruption or separate interruptions. For examining purposes the limitation will be interpreted as --each of the at least two of said ridges of the first set having a first section extending from the first side of the first surface to their respective first interruption--. 
Claim 20 recites “the mixing zone” in line 1, which lack antecedent basis. For examining purposes the limitation will be interpreted as --a mixing zone--. 
Claim 21 recites “said mixing zone” in line 4, which lack antecedent basis. For examining purposes the limitation will be interpreted as --a mixing zone--.
Claims 17-18, 20-31, 33, 34, 38 and 40 are rejected to on the basis of their dependency on claim 16. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramen (U.S. Patent No. 2,526,157, previously cited).

Regarding claim 39, Ramen discloses a plate for a heat exchanger (figs 4-5), arranged to heat exchange a first medium in gas phase to a second medium, so that the first medium condenses into liquid form, the plate being associated with a main plane of extension and a main longitudinal direction and comprising:
a first heat transfer surface (surface of plate inside of element 2), extending substantially in parallel to said main plane and arranged to be in contact with the first medium (as the medium flow inside of element 2, col 2, lines 6-7), flowing along the first surface in a first flow direction parallel to the main longitudinal direction (as shown in figure 4-5);
a second heat transfer surface (surface of plate outside of element 2), extending substantially in parallel to said main plane and arranged to be in contact with the second medium (as the second medium flows outside of the element 2, col 2 ,lines 7-8 and 21-23), flowing along the second surface in a second flow direction parallel to the main longitudinal direction (as shown in figures 4-5; and
a pair of end plates (forming 1, see annotated fig 3 below) spaced from each other in a direction perpendicular to the main plane,
wherein the first heat transfer surface and the second heat transfer surface form a stack and the end plates are at a top and a bottom of the stack (such as shown in figure 3), respectively
wherein the first heat transfer surface comprises protruding ridges (16) defining at least two parallel and open-ended channels extending in the first flow direction,
wherein the second heat transfer surface comprises a plurality of protruding dimples (17) arranged in said channels between neighbouring respective pairs of said ridges (figs 4-5), and
wherein a height, perpendicular to the main plane, of said ridges and dimples respectively define a first flow height for the first medium (col 2 and 3, lines 54-55 and 1-3, figs 4-5) and a second flow height for the second medium (col 3, lines 4-5, fig 5).

    PNG
    media_image1.png
    476
    625
    media_image1.png
    Greyscale


The recitation of “arranged to heat exchange a first medium in gas phase to a second medium, so that the first medium condenses into liquid form” in line 2 is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Ramen as modified meets all the structural limitations as claimed thus capable of being employed in the manner claimed.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 16-18, 20-23, 25, 28, 30, 31, 33, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramen (U.S. Patent No. 2,526,157, previously cited) in view of Yano (U.S. Patent Publication No. 2002/0017372).

Regarding claim 16, Ramen discloses a plate for a heat exchanger (figs 4-5), arranged to heat exchange a first medium in gas phase to a second medium, so that the first medium condenses into liquid form, the plate being associated with a main plane of extension and a main longitudinal direction and comprising:
a first heat transfer surface (surface of plate inside of element 2), extending substantially in parallel to said main plane and arranged to be in contact with the first medium (as the first medium flows inside of element 2, col 2, lines 6-7), flowing along the first surface in a first flow direction parallel to the main longitudinal direction (as shown in figures 4-5); and
a second heat transfer surface (surface of plate outside of element 2), extending substantially in parallel to said main plane and arranged to be in contact with the second medium (as the second medium flows outside of the element 2, col 2, lines 7-8 and 21-23), flowing along the second surface in a second flow direction parallel to the main longitudinal direction (as shown in figures 4-5), 
wherein the first surface comprises protruding ridges (16) defining at least two parallel and open-ended channels (open at inlet/outlet 11/12) extending in the first flow direction (figs 4-5), 
wherein the second surface comprises a plurality of protruding dimples (17) arranged in said channels between neighbouring respective pairs of said ridges (figs 4-5),
wherein a height, perpendicular to the main plane, of said ridges and dimples respectively define a first flow height for the first medium (col 2 and 3, lines 54-55 and 1-3, figs 4-5) and a second flow height for the second medium (col 3, lines 4-5, fig 5).
However, a first set of ridges having at least two of said ridges each having a first interruption in at least one location spaced a first distance from a first side of the first surface and transverse to said first flow direction, each of the at least two of said ridges of the first set having a first section extending from the first side of the first surface to their respective first interruption, and
a second set of ridges having at least two of said ridges each have a second interruption in at least one location spaced a second distance from the first side of the first surface and transverse to said first flow direction, the second distance being different than the first distance, at least one of the at least two of said ridges of the second set having a first section extending from the first side of the first surface to their respective second interruption.
Yano, however, discloses a heat exchanger (fig 1) wherein a first set of ridges (11, see annotated fig 1 below) having at least two of said ridges each having a first interruption (12) in at least one location spaced a first distance (see annotated fig 1 below) from a first side of the first surface and transverse to a first flow direction, each of the at least two of said ridges of the first set having a first section extending from a first side (see annotated fig 1 below) of the first surface to their respective first interruption, and
a second set of ridges (see annotated fig 1 below) having at least two of said ridges each have a second interruption (12) in at least one location spaced a second distance (see annotated fig 1 below) from the first side of the first surface and transverse to said first flow direction, the second distance being different than the first distance, at least one of the at least two of said ridges of the second set having a first section extending from the first side of the first surface to their respective second interruption (see annotated fig 1 below).
Yano teaches that this allows for mixing between the channels providing uniform heat exchange and enhanced efficiency (¶0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ramen to provide the interruptions of Yamen in order to enhance the efficiency of the heat exchanger.

    PNG
    media_image2.png
    392
    546
    media_image2.png
    Greyscale

The recitation of “arranged to heat exchange a first medium in gas phase to a second medium, so that the first medium condenses into liquid form” in line 2 is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Ramen as modified meets all the structural limitations as claimed thus capable of being employed in the manner claimed.

Regarding claim 17, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein said protruding ridges define at least three parallel and open-ended channels extending in the first flow direction (three channels, as shown in Ramen’s Figures 1, 4 & 5).

Regarding claim 18, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the plate is associated with a cross direction (horizontal direction in Ramen’s Figures 1, 4 & 5), perpendicular to the main longitudinal direction and parallel to the main plane (as shown in Ramen’s Figures 1, 4 & 5), and wherein a curvature (curvature of the base edge of the ridges at the plane of the plate as they bend outward to form the respective ridge) of at least one respective side wall (either one of the long side walls of the ridges) of each of said ridges lacks variations in the main plane and in said cross direction (as shown in Ramen’s Figure 5).

Regarding claim 20, the combination of Ramen and Yano discloses all previous claim limitation. Ramen, as modified, further discloses wherein a mixing zone (in 12) interconnects a majority of said parallel channels being present in said at least one location along the first flow direction (such as shown in fig 1 of Yano).

Regarding claim 21, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the second surface comprises at least one protruding barrier (4) structure extending in a direction (see annotated fig 5 below) substantially perpendicular to the second flow direction and arranged in a mixing zone (3, as the second medium may mix in this area), defining a penetrable barrier for the second medium (as the second medium can flow around the barrier).

    PNG
    media_image3.png
    200
    705
    media_image3.png
    Greyscale

Regarding claim 22, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the plate comprises, in order along the main longitudinal direction, a first medium inlet region (end region of the first surface attached to tray-like element 5, such that the first medium can flow from 11 towards 12), a first medium transfer region (central region of the first surface occupied by ridges and dimples) and a first medium outlet region (end region of the first surface attached to tray-like element 6, such that the first medium can flow from 11 towards 12), and wherein the channels are arranged in the first medium transfer region (as shown in Ramen’s Figure 1).

Regarding claim 23, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the plate further comprises a second medium inlet region (end region of the second surface directly below the first medium outlet region), overlapping, on the opposite surface of the plate, with the first medium outlet region (since at set forth in claim 22, the first medium outlet region is the region of the first surface attached to tray-like element 6, such that the first medium can flow from 11 towards 12) and a second medium outlet region (region of the second surface directly below the first medium inlet region), overlapping, on the opposite surface of the plate, with the first medium inlet region (since at set forth in claim 22, the first medium inlet region is the region of the first surface attached to tray-like element 5, such that the first medium can flow from 11 towards 12); and 
a second medium transfer region (central region of the second surface occupied by ridges and dimples), overlapping, on the opposite surface of the plate, with the first medium transfer region (since the first medium transfer region is the central region of the first surface occupied by ridges and dimples).

Regarding claim 25, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the first flow direction is substantially parallel to the main longitudinal direction (as shown in Ramen’s Figure 1, i.e. from 5 towards 6).

Regarding claim 28, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses a heat exchanger comprising:
a plurality of plates (plural plates that form elements 2, as shown in Ramen’s Figure 5, and per Ramen’s Column 2, lines 9-10, i.e. each element 2 is form by an upper plate and a lower plate joined together at edges 4) of a first and a second type (upper plate and lower plate, respectively, in each pair of plates as shown in Figure 5), the plurality of plates of the first and the second type being plates according to claim 16 (as set forth in claim 16 above), 
wherein the plates of said second type have a shape which is substantially mirrored to the shape of the plates of said first type (the shape of the upper plate is substantially a mirror of the shape of the lower plate, and vice-versa, as shown in Ramen’s Figure 5), 
wherein the plurality of plates of the first and the second type are arranged in a stack on top of each other (as shown in Ramen’s Figure 5), with plates of said first and second type arranged alternatingly (as shown in Ramen’s Figure 5), 
wherein corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other (as shown in Ramen’s Figure 5), so that corresponding first and/or second surfaces (surfaces of the ridges and/or dimples that come into contact) of adjacent plates abut each other (as shown in Ramen’s Figure 5) and so that flow channels (channels inside each element 2 and channels 3) for said first and second media are formed between said surfaces (as shown in Ramen’s Figure 5).

Regarding claim 30, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the heat exchanger is a closed counter- or parallel flow heat exchanger (as shown in Ramen’s Figure 1 and per Ramen’s Column 2, lines 21-23 & 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa and where the second medium flows from pipe 7 towards pipe 8 or vice-versa), comprising: 
a first medium inlet port (11 or 12) arranged to distribute the first medium to the respective first heat transfer surfaces of said plates (per Ramen’s Column 2, lines 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa); 
a first medium outlet port (the other of 11 or 12) arranged to lead the first medium from said first heat transfer surfaces and out from the heat exchanger (per Ramen’s Column 2, lines 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa); 
a second medium inlet port (7 or 8) arranged to distribute the second medium to the respective second heat transfer surfaces of said plates (per Ramen’s Column 2, lines 21-23, where the second medium flows from pipe 7 towards pipe 8 or vice-versa); and 
a second medium outlet port (the other of 7 or 8) arranged to lead the second medium from said second heat transfer surfaces and out from the heat exchanger (per Ramen’s Column 2, lines 21-23, where the second medium flows from pipe 7 towards pipe 8 or vice-versa).

	Regarding claim 31, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein at least two neighbouring ridges are interrupted in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding neighbouring one of said channels (as set forth in claim 16 above).

Regarding claim 33, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the first flow direction and the second flow direction are substantially parallel to the main longitudinal direction (as shown in Ramen’s Figure 1 and per Ramen’s Column 2, lines 21-23 & 26-31, where the first medium flows from pipe 11 towards pipe 12 or vice-versa and where the second medium flows from pipe 7 towards pipe 8 or vice-versa. In other words both fluids flow vertically in the heat exchanger relative to Figure 1).

Regarding claim 34, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses wherein the plate is associated with a cross direction (horizontal direction in Ramen’s Figures 1, 4 & 5), perpendicular to the main longitudinal direction and parallel to the main plane (as shown in Ramen’s Figures 1, 4 & 5), and wherein a curvature (curvature of the base edge of the ridges at the plane of the plate as they bend outward to form the respective ridge) of at least one respective side wall (either one of the long side walls of the ridges) of each of said ridges lacks variations in the main plane and said cross direction (as shown in Ramen’s Figure 5).

Regarding claim 38, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses a pair of end plates (forming 1, see annotated fig 3 below) spaced from each other in a direction perpendicular to the main plane,
wherein the first heat transfer surface and the second heat transfer surface form a stack and the end plates are at a top and a bottom of the stack (see annotated fig 3 below), respectively.

    PNG
    media_image1.png
    476
    625
    media_image1.png
    Greyscale

	 

9.	Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramen and Yano as applied to claims 16 and 22 above, and further in view of Grinbergs et al. (U.S. Patent Publication No. 2014/0076527, “Grinbergs”, previously cited).

Regarding claim 24, the combination of Ramen and Yano discloses all previous claim limitation. Ramen further discloses respective inlets (the open ends of each open-ended channel) of at least two of said parallel channels but fails to teach wherein the first medium inlet region comprises a pattern of protrusions arranged to distribute the first medium to the respective inlets of at least two of said parallel channels.
However, Grinbergs teaches (Figure 4A-4E, it is noted that one of the Figures is not labeled and is presumed to be Figure 4E) a plate (36) for a heat exchanger (31), arranged to heat exchange a first medium (cold flow, per Paragraph 0021, line 3) to a second medium (warm flow, per Paragraph 0021, line 5), the plate comprising a first surface (upper surface in Figure 4E, i.e. surface visible in Figure 4A), a second surface (bottom surface in Figure 4E, i.e. surface opposite to that visible in Figure 4A), a plurality of ridges (34), open-ended channels (48) between the ridges (as shown in Figure 4A), a plurality of dimples (40) between the ridges (as shown in Figure 4A), a first medium inlet region (lower region occupied by dimples 30), a first medium transfer region (central region occupied by the ridges 34 and the dimples 40), and a first medium outlet region (upper region occupied by dimples 30). In particular, Grinbergs teaches wherein the first medium inlet region comprises a pattern of protrusions (30) arranged to distribute the first medium to respective inlets (the open ends of each open-ended channel) of at least two of said parallel channels (per Paragraph 0026, lines 6-9) for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by employing at the first medium inlet region a pattern of protrusions arranged to distribute the first medium to respective inlets of at least two of said parallel channels, as taught by Grinbergs, for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.  


Regarding claim 26, the combination of Ramen and Yano discloses all previous claim limitation. However, they do not explicitly disclose wherein both the first and the second heat transfer surfaces comprise a respective plurality of additional protruding dimples, apart from the dimples arranged in said channels.
However, Grinbergs teaches (Figure 4A-4E, it is noted that one of the Figures is not labeled and is presumed to be Figure 4E) a plate (36) for a heat exchanger (31), arranged to heat exchange a first medium (cold flow, per Paragraph 0021, line 3) to a second medium (warm flow, per Paragraph 0021, line 5), the plate comprising a first surface (upper surface in Figure 4E, i.e. surface visible in Figure 4A), a second surface (bottom surface in Figure 4E, i.e. surface opposite to that visible in Figure 4A), a plurality of ridges (34), open-ended channels (48) between the ridges (as shown in Figure 4A), a plurality of dimples (40) between the ridges (as shown in Figure 4A), a first medium inlet region (lower region occupied by dimples 30), a first medium transfer region (central region occupied by the ridges 34 and the dimples 40), and a first medium outlet region (upper region occupied by dimples 30). In particular, Grinbergs teaches wherein both the first and the second heat transfer surfaces comprise a respective plurality of additional protruding dimples (30), apart from the dimples arranged in said channels for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by employing in both the first and the second heat transfer surfaces a respective plurality of additional protruding dimples, apart from the dimples arranged in said channels, as taught by Grinbergs, for the purpose of enabling controlled plate spacing and better flow distribution, ultimately enhancing heat transfer efficiency.  

10.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramen and Yano as applied to claim 16 above, and further in view of Mesher (U.S. Patent No. 3,661,203, previously cited).

Regarding claim 27, the combination of Ramen and Yano discloses all previous claim limitation. However, they do not explicitly disclose wherein the second flow height is at least 5 times larger than the first flow height.
However, Mesher teaches a plate (plate, per Column 1, lines 3-4) for a heat exchanger (heat exchanger, per Column 1, lines 8-9), arranged to heat exchange a first medium to a second medium (for the transfer of heat from one fluid to another, per Column 1, lines 10-11). In particular, Mesher teaches that the properties of the first and second medium are typically different (i.e. either being different fluids or possibly the same fluid having different temperatures) and that for pressure drop reasons alone, the characteristic flexibility of the plate in adjusting the lengths of the flowpaths of one of the fluids, with respect to the other, is generally insufficient and therefore teaches that it is highly desirable to provide for flowpath cross-sectional area and geometry differentiation which allow for the plate spacing to be varied and consequently the cross-sectional flow area of the flowpaths to be varied, thus allowing for the pressure drop of that flowpath to be readily controlled, ultimately allowing for an improved performance to be obtained (Column 2, lines 1-34), the plate spacing achieved via a proper selection of embossing (i.e. integral plate protrusions) that contact each other between plates (per Column 2, lines 39-45).
Therefore, the first flow height and the second flow height are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that for higher heights the lower the pressure-drop across that fluid flowpath will be and for lower heights the higher the pressure-drop across that fluid flowpath will be. Therefore, since the general conditions of the claim, i.e. to employ embossing having properly selected heights that define flow paths for the respective fluid in order to readily control the pressure drop across the respective fluid flowpath, were disclosed in the prior art by Mesher, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the heights of the ridges and dimples in Ramen, such that the second flow height is at least 5 times larger than the first flow height.

11.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramen and Yano as applied to claim 28 above, and further in view of Kallrot (U.S. Patent No. 5,492,171, previously cited).

Regarding claim 29, the combination of Ramen and Yano discloses all previous claim limitation. However, they do not explicitly disclose wherein the plates are brazed together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together.
However, Kallrot teaches that heat exchanger plates are typically brazed together at locations where a protrusion of one plate abuts a protrusion of an adjacent plate (per Column 4, lines 42-49). A skilled artisan would have recognized that the brazing of adjacent plates at locations where a protrusion of one plate abuts a protrusion of an adjacent plate would increase the structural integrity of the heat exchanger ultimately increasing the useful life of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ramen, by brazing the plates together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are brazed together, as taught by Kallrot, for the purpose of increasing the structural integrity of the heat exchanger ultimately increasing the useful life of the heat exchanger.  


12.	Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramen and Yano as applied to claim 38 above, and further in view of Shimoya et al. (U.S. Patent No. 6,401,804, “Shimoya”).

Regarding claim 40, the combination of Ramen and Yano discloses all previous claim limitations. However, they do not explicitly disclose ports in a first end plate of the pair of end plates. Shimoya, however, disclose a heat exchanger (fig 9) wherein ports are on first end plate (21) of a pair of end plates (21, 22). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ramen, as modified, to provide the ports (7, 8) on the first end plate such as taught by Shimoya as this would allow for the fluid connections to be attached to a single side of the heat exchange thus minimizing space use. 
Allowable Subject Matter
13.	Claim 21 no longer contains allowable subject matter as claim 16 removed limitations regarding the mixing zone which made the corresponding limitations patentable. 
Response to Arguments
14.	Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 7-9) that Ramen and Yasutake fails to disclose the limitations of the first and second distances of the interruptions as now required by claim 16. However, Yasutake is no longer being relied upon in this rejection. Rather, newly cited Yano is now relied upon to teach these limitations. 
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763